United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2249
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Deandre Darnell Blakely

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                         Submitted: December 20, 2021
                            Filed: January 20, 2022
                                 [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Deandre Darnell Blakely appeals after he pleaded guilty to drug and gun
offenses, and the district court1 imposed a sentence below the advisory guideline

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
range in the United States Sentencing Guidelines Manual. His counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), discussing the propriety of an
obstruction-of-justice enhancement and the substantive reasonableness of the
sentence.

       We conclude the district court did not clearly err in applying an enhancement
for obstruction of justice under U.S.S.G. § 3C1.1. See United States v. Abdul-Aziz,
486 F.3d 471, 478 (8th Cir. 2007) (explaining the standard of review); see also
United States v. Vera-Gutierrez, 964 F.3d 733, 737 (8th Cir. 2020) (reiterating the
district court’s broad discretion to apply the enhancement to a wide range of conduct),
cert. denied, 141 S. Ct. 1252 (2021). Having reviewed the record under a deferential
abuse-of-discretion standard of review, see Gall v. United States, 552 U.S. 38, 41, 51
(2007), we also conclude the court did not impose a substantively unreasonable
sentence. The court considered the factors set forth in 18 U.S.C. § 3553(a), and there
is no indication the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009)
(explaining that when a district court varies below the guideline range, “it is nearly
inconceivable that the court abused its discretion in not varying downward still
further”). Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-